Citation Nr: 0532177	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  95-27 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
PTSD.  In April 1998, the Board remanded the claim for 
further development.  The RO returned the case to the Board 
in October 2002, at which time the Board determined that 
additional development was necessary, and undertook action 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation that 
was later invalidated.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In October 
2003, the Board remanded the case for a personal hearing 
before the Board that would be held at the RO.  The veteran 
subsequently withdrew his request for this personal hearing.  
In January 2005, the Board remanded the case for a hearing 
before the Board to be held via videoconference from the RO.  
In October 2005, the veteran testified before the Board at a 
hearing that was held via videoconference from the St. 
Petersburg, Florida RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required on his part.


REMAND

It appears, in this case, that VA has not satisfied its duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c) (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2005) (i.e., under the criteria of DSM-IV); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2005).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors in Vietnam, warranting service connection 
for such condition.  See 38 C.F.R. § 3.304(f), setting forth 
criteria for service connection for PTSD.  According to 
service personnel records, the veteran served in Vietnam for 
approximately 11 months.  His military occupational specialty 
is listed as Machinist.  Service personnel records show that 
he was awarded decorations indicating service in Vietnam, but 
not evidencing combat.  He was noted to have participated in 
the Vietnam Counteroffensive Phase II.  His service medical 
records are negative for a psychiatric disorder.

Post-service medical records show a private diagnosis of PTSD 
at least as early as November 1993, which is the date of a 
report of hospital admission for psychiatric treatment from 
November 26, 1993, to December 17, 1993, at The Psychiatric 
Center in Tallahassee, Florida, submitted by the veteran in 
support of his claim.  The veteran's VA medical records dated 
from February 1992 through September 2005 show several 
diagnoses of PTSD, although none recently.  The veteran has 
been afforded one VA compensation examination, in June 1994, 
at which he was diagnosed with mild PTSD.

The veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  

In various statements throughout the pendency of his appeal, 
the veteran has described his alleged stressors as involving 
his killing in Vietnam of a civilian man, woman, and four 
young children; observing four men in his unit rape and then 
beat to death a young Vietnamese girl without reporting the 
incident; witnessing a Viet Cong get thrown out of helicopter 
after he would not cooperate on interrogation; witnessing a 
Buddhist monk commit suicide by dousing himself with gasoline 
and then igniting the gasoline; witnessing his young 
Vietnamese civilian friend get hit and then dragged by a two-
and-a-half-ton US military truck, resulting in his death; 
witnessing numerous severely wounded fellow servicemen; and, 
while in Long Binh, witnessing the mid-air collision of an 
airplane and helicopter, which resulted in the crash of both, 
and attendant deaths of those on board.  The alleged 
helicopter crashed approximately one-half mile from where the 
veteran was located at the time.  He attempted to assist the 
crash victims, but was inhibited from doing so by a barrier 
of barbed wire fence and sandbags.  At the point of reaching 
the fence, the veteran was able to see the crash victims 
engulfed in flames and was able to hear their cries.  The 
veteran also reported being under sniper fire while 
participating in a supply convoy out of Long Binh.  He and 
the other servicemen who accompanied him were en route to 
either Bear Cat or Wild Cat and had stopped for lunch when 
they came under attack from approximately 300 yards away.  
The attack, though it lasted for approximately 20 to 30 
minutes, did not result in any injuries.  

VA attempted to verify these stressors on three occasions 
with the U.S. Armed Service Center for Research of Unit 
Records (CURR).  VA received a response for the first two 
requests in November 1997 and May 1999, respectively, which 
indicated that his stressors were not sufficiently detailed 
or specific as to permit verification of the alleged 
stressors.  The Board notes that it does not appear that a 
response was received to the third request for verification 
of his stressors, which was sent in January 2003.  The Board 
also notes that since the negative responses were received, 
the veteran has provided testimony before the Board which now 
provides sufficient detail for potential verification of at 
least one of his stressors.  In October 2005, the veteran 
testified that the helicopter crash he witnessed and with 
which he was not able to assist the victims, likely took 
place in April or May of 1967 in Long Binh province.  

As the veteran did not engage in combat, the alleged 
stressors must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen, supra.  Because the veteran has provided detailed 
evidence sufficient to verify stressors through the U.S. 
Armed Services Center for Unit Records Research (CURR), the 
RO should attempt to verify the listed stressors through 
CURR.  Additionally, because no response was received with 
regard to the January 2003 request for verification of 
stressors, the requests enumerated in the January 2003 letter 
should again be made.  Specifically, requests should be made 
for copies of Operating Reports/Lessons Learned for 34th 
Engineering Group, the higher headquarters for the veteran's 
unit, covering the entire period of the veteran's service in 
the Republic of South Vietnam from March 1967 to January 
1968.  Additionally, copies of the Unit Histories for the 
34th Engineering Group and the 573rd Engineering Company 
(Floating Bridge) from March 1967 to January 1968 should be 
requested.

In view of the foregoing, the case is remanded for the 
following actions:

1.  Forward the veteran's statements of 
alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
U.S. Armed Services Center for Unit 
Records Research (CURR), and request 
that CURR attempt to verify the alleged 
stressors.  If more detailed 
information is needed for such 
research, the veteran should be given 
the opportunity to provide it.  
Additionally request copies of 
Operating Reports/Lessons Learned for 
34th Engineering Group, the higher 
headquarters for the veteran's unit, 
covering the entire period of the 
veteran's service in the Republic of 
South Vietnam from March 1967 to 
January 1968.  Additionally, copies of 
the Unit Histories for the 34th 
Engineering Group and the 573rd 
Engineering Company (Floating Bridge) 
from March 1967 to January 1968 should 
be requested.

2.  Given the length of time since the 
veteran was last afforded a VA 
examination for PTSD, if, and only if, 
a stressor is verified, or evidence 
that the veteran engaged in combat with 
the enemy is obtained, schedule the 
veteran for a VA examination to 
determine whether he has PTSD and 
whether any PTSD is related to a 
confirmed stressor in service.  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for PTSD.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


